Mr. Chief Justice del Toro
delivered the opinion of the* court.
Antolin Bravo brought an action against Eladio Miranda in the District Court of San Juan, Section One, on July *52524, 1920. The defendant answered and a day was set for the trial. On the day set the parties appeared and the defendant moved for a continuance. The plaintiff stated that he had no objection, provided the copies of certain telegrams were compared with their originals brought from the telegraph office and the copies were admitted in evidence. The defendant acquiesced in the admission of the copies and they were properly marked by the clerk of the court. Thereupon the trial was continued until a new setting.
At this juncture the defendant moved the court to transfer the case to Section Two of the court and the motion was granted. Some months elapsed. Act No. 41 of 1921 went into effect and the defendant again moved that the ease be transferred to the First District Court of San Juan because he resided in Vega Baja, one of the municipalities assigned to the said court. The motion was overruled and the defendant took the present appeal.
Considering the transitory provision of Act No. 41, we are of the opinion that the Second District Court of San Juan acted correctly in refusing to grant the transfer. The examination of evidence had been begun in the case.
The appellant alleges that although the examination of evidence had been begun, the evidence had not been examined before the Second District Court of San Juan, but before Section One of the court that had been abolished. We think that this fact has no bearing on the decision of the question. The transitory provision makes no distinction; therefore we should make none.
The order appealed from must be

Affirmed.

Justices Wolf, Aldrey, Hutchison and Franco Soto concurred.